DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2-4 and 7-14 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kindt (US Patent 7099056).
Regarding claims 2 and 12, Kindt teaches (Figs. 1-14) an image processing system, comprising: an array of pixels including: a plurality of imaging pixels (within PA), each imaging pixel in the plurality configured to transfer charge (via 210 for example) to a corresponding charge storage region (node 11) after an integration period, and an automatic light control (ALC) pixel for providing a light control pixel signal based, at least in part, on charge transferred to a charge storage region of the ALC pixel (AE pixel); and at least one processor (X1) configured to adjust a time (Col. 5, lines 45-65) interval of the integration period based, at least in part, on the light control pixel signal.
Regarding claims 3 and 13, Kindt teaches the at least one processor (X1) is configured to adjust the time interval of the integration period based, at least in part, on a comparison of the sampled light control pixel signal to a predetermined voltage level (X41).
Regarding claims 4 and 14, Kindt teaches the array of pixels is arranged in rows and columns (see image pixel array); and for an individual column of the array of pixels that includes the ALC pixel (AE 
Regarding claim 7, Kindt teaches the ALC pixel is a three-transistor pixel (figure 2); and the ALC pixel includes a photosensor for providing charge to the charge storage region of the ALC pixel, a reset transistor (202), a source follower transistor (204), and a row select transistor (206).
Regarding claim 8, Kindt teaches (Fig. 3) the ALC pixel is a four-transistor pixel; and the ALC pixel includes a photosensor for providing charge to the charge storage region of the ALC pixel, a reset transistor (202), a source follower transistor (204), a row select transistor (206), and a transfer transistor (210) for transferring charge from the photosensor to the charge storage region of the ALC pixel.
Claim 9 directs toward method of operating in an apparatus claim and does not recite additional structural limitation thus it is not given patentable weigh.  
Regarding claim 10, Kindt teaches (Fig. 5 – column. 12) the array of pixels further comprises (i) a first reset line for resetting the plurality of imaging pixels and (ii) a second reset line for resetting the ALC pixel.
Regarding claim 11, Kindt teaches the array of pixels further comprises a control circuit for providing a first reset signal on the first reset line and for providing a second reset signal on the second reset line; and the control circuit is configured to provide the first reset signal on the first reset line at a different time than providing the second reset signal on the second reset line.  That is, the timing of when reset signals are sent directs toward method of operation and does not alter the structure of the claimed invention.  Since there is no recitation of structural distinction from claim 10 in which claim 11 depends upon, the method of operation is not given patentable weight in an apparatus claim.  

Allowable Subject Matter
Claims 5, 6 and 15-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TONY KO/Primary Examiner, Art Unit 2878                                                                                                                                                                                                        




TK